Citation Nr: 1747863	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with degenerative disc disease of the lumbar spine (low back disability) in excess of 20 percent prior to December 19, 2016, and in excess of 40 percent on and after December 19, 2016.

2.  Entitlement to an increased rating in excess of 10 percent for left cubital tunnel syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for right cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in December 2014.

In January 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was remanded by the Board in December 2014.  In an April 2017 RO decision the Veteran was awarded TDIU, effective September 2008.  This issue is thus no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  Prior to December 19, 2016, the Veteran's low back disability was manifested by complaints of pain and forward flexion of the thoracolumbar spine of 80 degrees, even with consideration of functional loss; neurological complications and/or incapacitating episodes have not been shown.

2.  On and after December 19, 2016, the Veteran's low back disability is manifested by complaints of pain and limitation of motion, but is not productive of functional impairment comparable to unfavorable ankyloses of the entire thoracolumbar spine; neurological complications and/or incapacitating episodes have not been shown.

3.  Prior to December 19, 2016, the Veteran's left and right cubital tunnel syndrome was productive of no more than mild incomplete paralysis of the ulnar nerve.

4.  On and after December 19, 2016, the Veteran's left and right cubital tunnel syndrome approximates moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected low back disability prior to December 19, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for a rating in excess of 40 percent for service-connected low back disability from December 19, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016).

3.  The criteria for a rating in excess of 10 percent prior to December 19, 2016 for right cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2016).

4.  The criteria for a rating in excess of 10 percent prior to December 19, 2016 for left cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2016).

5. The criteria for a rating of 30 percent on and after December 19, 2016 for right cubital tunnel syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2016).

6.  The criteria for a rating of 20 percent on and after December 19, 2016 for left cubital tunnel syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters dated in November 2008 and December 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran, elicited subjective complaints from the Veteran, and contained supporting explanations where appropriate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The December 2014 Board remand directed that outstanding VA records be obtained and a VA spine and peripheral nerves examinations be undertaken.  Additional VA records have been obtained, and the requested VA examinations have been completed.  Accordingly, there has been compliance with the prior remand.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's low back and cubit tunnel syndrome symptoms.  The issues were explained in terms of the scope of the claim for benefits.  A deficiency was found in the evidence, and the claim was remanded and VA examinations were obtained to correct such deficiency.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Based on the foregoing, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

II.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Low Back Disability

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202. Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The General Rating Formula directs that the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2). 

A December 2004 RO decision granted the Veteran service connection for low back disability and assigned a rating of 20 percent, effective November 29, 2002.  In an April 2017 RO decision the Veteran's low back disability rating was increased to 40 percent, effective December 19, 2016.

At the February 2013 Board hearing the Veteran indicated that she had a sharp pain in the back in the sacral joints that would go down to the thighs and knees.

Prior to December 19, 2016

For this time period, the Veteran has undergone VA spine examinations in December 2008 and May 2012.  During those examinations, and in VA treatment records, the Veteran has made credible and consistent claims of low back pain and various other functional impairments due to his low back disability, including stiffness and the use of a walker.  As for medications, records indicate that the Veteran takes Methadone and Oxycodone.

In order to get a higher rating for this time period, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine 30 degrees or less.  The December 2008 VA examination showed forward flexion to 80 degrees, and extension to 15 degrees.  The May 2012 VA examination report noted forward flexion to 90 degrees, and extension to 30 degrees.  Although the Veteran has demonstrated moderate limitation of the lumbar spine, even when considering additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability, the findings do not indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the December 2008 VA examiner indicated that the Veteran's lumbar spine pain on repetitive motion did not result in any fatigue, weakness, or additional limitation of motion.  The Veteran did not report flare-ups at that examination.  In  the same manner, the May 2012 VA examiner indicated that the Veteran had no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, and further indicated that the Veteran had no functional loss and/or functional impairment of the thoracolumbar spine.

As for neurological impairment, the Veteran reported radiating pain at the 2008 VA examination.  But the examination revealed no evidence of radiating pain on movement.  Straight leg raising test was negative.  The examiner found no signs of lumbar intervertebral disc syndrome (IVDS) with nerve root involvement.   At the 2012 VA examination, reflexes and the sensory examination were normal.  The straight leg raise test was also normal.  The examiner found there was no radicular pain or other signs or symptoms due to radiculopathy.  Thus no separate evaluation on this basis is warranted.

As for incapacitating episodes, the Veteran denied any such incapacitation at the 2008 VA examination.  The examiner found there was not IVDS.  At the 2012 VA examination, the examiner found there was IVDS.  The Veteran did not report incapacitating episodes.  Thus no increased evaluation on this basis is warranted.

In sum, a rating in excess of 20 percent prior to December 19, 2016 for the Veteran's low back disability is not warranted.

On and after December 19, 2016

For this time period, the Veteran has reported low back pain and various other functional impairments due to her low back disability, including stiffness and the use of a walker.  

In order to receive a rating in excess of 40 percent, the Veteran would have to demonstrate unfavorable ankyloses of the entire spine.  While the Veteran has significant limitation of the lumbar spine, unfavorable ankyloses of the entire spine has not been shown or approximated.  In this regard, the Board notes at the December 2016 VA examination the Veteran had forward flexion of the thoracolumbar spine to 50 degrees and extension to 10 degrees.  Even with consideration of additional functional loss, the findings do not more nearly approximate ankylosis.  At the 2016 examination, the Veteran reported flare-ups and reported that she could only walk for 35 minutes with the walker and probably 11 to 12 yards without the walker.  She could only sit for about 30 minutes.  There was no pain on weight bearing and pain on palpation.  The examiner also found additional functional loss after three repetitions, including pain, lack of endurance, and incoordination.  Forward flexion was decreased to 30 degrees upon repetition although extension stayed the same.  The examiner found this was consistent with the Veteran's reports of the severity during flare-ups.  Thus, although flare-ups and use caused additional limitation, they do not more nearly approximate a spine that is fixed. An increased evaluation is thus not warranted

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the appeal period.  While the Veteran has complained of pain in the lower extremities, lower extremity radiculopathy has not been diagnosed, and straight leg testing has been negative.  At the 2016 VA examination, the Veteran did not report bowel or bladder symptoms, although she reported the pain radiated.  The examination showed normal sensory examination, negative straight leg raising test, and normal reflexes.  The examiner found there was no radicular pain or other signs or symptoms due to radiculopathy.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted.


Cubital tunnel syndrome

Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Under Diagnostic Code 8516, for the minor arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a.

Prior to December 19, 2016

At his February 2013 Board hearing the Veteran indicated that her cubital tunnel syndrome would affect her arms all the way up to the elbows.  She had lost the feeling in the end three fingers and halfway up her forearm.  The numbness in her fingers would cause her to drop things.

A February 1998 RO decision granted the Veteran service connection for left and right cubital tunnel syndrome and assigned a rating of 10 percent, effective July 19, 1997.  Records indicate that the Veteran is right hand dominant.

The Board finds that a rating in excess of 10 percent for left and right cubital tunnel syndrome, prior to December 19, 2016, is not warranted.  Prior to December 19, 2016, the Veteran's left and right cubit tunnel syndrome has demonstrated symptoms of incomplete paralysis that are mild.  This conclusion is supported by the December 2008 VA examination findings which found no abnormal sensation or paralysis of the affected parts, no elbow weakness, left and right elbow flexion to 145 degrees, the left and right wrist with normal range of motion, and right and left hand strength within normal limits.  At the May 2012 VA examination, left and right wrist strength was 5/5, left and right hand grip strength was 5/5, left and right pinch (thumb to index finger) was 5/5, and there was normal sensation testing for light touch (right and left forearm, left and right hands and fingers), no paralysis of the right and left ulnar nerve, and minimal symptoms of lateral forearm numbness.  Accordingly, and increased evaluation is not warranted.

Although the Veteran has reported left and right elbow tenderness, and difficulty tying shoelaces and picking up and holding objects, the objective evidence of record demonstrated that muscle strength testing and grip strength has been 5/5, and no examiner during this time period has characterized the Veteran's bilateral cubital tunnel disability symptoms as more than mild.  Accordingly, a rating in excess of 10 percent prior to December 19, 2016, under Diagnostic Code 8516, is not warranted.

On and after December 19, 2016

Although the December 2016 VA peripheral nerves examiner characterized the Veteran's left and right cubit tunnel syndrome as mild incomplete paralysis, the Board observes that the Veteran's reported symptoms at that examination included moderate left and right upper extremity pain and moderate left and right upper extremity paresthesias.  Further, numbness symptoms of the left and right upper extremity were noted as severe.  As for objective findings, muscle strength testing showed reduced strength 4/5 (elbow flexion, wrist flexion, grip, and right pinch), and sensory examination of the forearm and hands and fingers was reduced.  Moreover, the December 2016 VA examination reveals that Phalen's sign was positive for both the left and right.  Significantly, the December 2016 VA examiner stated that the Veteran would frequently drop objects and that her weakness impacted her ability to grasp objects firmly and to do repetitive work with her hands.

Based on the foregoing, and resolving doubt in the Veteran's favor, the Board finds that on and after December 19, 2016, the Veteran's left and right cubital tunnel syndrome has approximated moderate incomplete paralysis of the ulnar nerve.  As such, ratings of 30 percent (right arm) and 20 percent (left arm) for those disabilities, effective December 19, 2016, are warranted.  As objective moderately severe symptoms of bilateral cubit tunnel syndrome have not been shown, higher ratings are not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what she observes or experiences concerning her back and cubital tunnel pain and symptoms.  In fact, her credible statements have been used in part in granting an increased rating in this case.  However, the Veteran is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities on appeal are evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for degenerative joint disease with degenerative disc disease of the lumbar spine prior to December 19, 2016 is denied.

A rating in excess of 40 percent for degenerative joint disease with degenerative disc disease of the lumbar spine on and after December 19, 2016 is denied.

A rating in excess of 10 percent for left cubital tunnel syndrome prior to December 19, 2016 is denied.

A rating in excess of 10 percent for right cubital tunnel syndrome prior to December 19, 2016 is denied.

A rating of 20 percent for left cubital tunnel syndrome on and after December 19, 2016 is granted, subject to the applicable law governing the award of monetary benefits.

A rating of 30 percent for right cubital tunnel syndrome on and after December 19, 2016 is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


